Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2022 has been entered.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 
Please also see previous notice of allowance mailed on 11/1/21.

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR MPEP § 1302.04)
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Derek Midkiff on 10/20/21.
The claims have been amended as follows:

1. (Currently amended)	A computerized method for optimizing an antenna configuration of a fixed wireless device operated in a wireless network, the computerized method comprising:
obtaining channel performance data, the channel performance data relating to at least one wireless channel between the fixed wireless device and at least one base station; and 
utilizing at least a portion of the obtained data to optimize at least one antenna configuration of the fixed wireless device, the utilizing comprises generating control data for use by at least a controller apparatus of the fixed wireless device, the controller apparatus comprising a closed-loop system;
wherein: 
the fixed wireless device comprises a CBRS (Citizens Broadband Radio Service) compliant fixed wireless access (FWA) device; and
radio frequency (RF) signals associated with the at least one channel are transmitted within a frequency range between 3.550 and 3.70 GHz inclusive between the fixed wireless device and the at least one base station, the at least one base station comprising a CBRS compliant CBSD (Citizens Broadband radio Service Device).


3. (Canceled)
4. (Previously presented)	The method of Claim 1, wherein the utilizing comprises iteratively providing at least a portion of the channel performance data to the closed-loop system of the fixed wireless device in order to enable generation of respective iterative command data by the closed loop system.
5. (Original)	The method of Claim 1, wherein the utilizing comprises iteratively providing at least a portion of the channel performance data to a network-based controller process in data communication with the fixed wireless device in order to enable generation of respective iterative command data by the network-based controller process.
6. (Original)	The method of Claim 1, wherein the utilizing at least a portion of the obtained data to optimize at least one antenna configuration of the fixed wireless device comprises causing adjustment of at least one of antenna element of the fixed wireless device in at least one of azimuth or elevation so as to maximize an antenna gain parameter.
7. (Original)	The method of Claim 6, wherein the at least one of antenna element of the fixed wireless device comprises a directional antenna element having a prescribed transmit or receive beam dispersion associated therewith, and the optimization comprises calculating a prescribed degree of overlap with at least one other adjacent beam.

9. (Original)	The method of Claim 1, wherein: 
the obtaining channel performance data, the channel performance data relating to at least one wireless channel between the fixed wireless device and at least one base station comprises obtaining a plurality of channel performance data each relating at least one wireless channel between respective ones of a plurality of fixed wireless devices and respective ones of base stations; and 
the utilizing at least a portion of the obtained data to optimize at least one antenna configuration of the fixed wireless device comprises utilizing the plurality of data to generate an adjustment plan for the plurality of fixed wireless devices, the adjustment plan configured to optimize at least one performance parameter for at least a first subset of the plurality of wireless devices.
10. (Original)	The method of Claim 9, further comprising causing adjustment of at least a second subset of the plurality of wireless devices in accordance with the adjustment plan.

11. (Currently amended)	A computerized premises apparatus for use in a wireless infrastructure, the computerized premises apparatus comprising: 
digital processing apparatus;
an antenna system comprising an antenna array having a plurality of antenna elements and at least one actuation apparatus configured to change at least one aspect of the operation of at least one of the plurality of antenna elements;

a storage device in data communication with the digital processing apparatus, the storage device comprising a storage medium having at least one computer program, the at least one computer program configured to, when executed on digital processing apparatus, cause the computerized premises apparatus to:
determine channel performance data based on radio frequency signals transmitted from or received by the antenna system;  
cause storage of the determined performance data; and
cause analysis of at least a portion of the determined performance data to determine a first configuration for the antenna system, the first configuration providing a desired level of performance for at least one communication channel between the computerized premises apparatus and a node in the wireless network;
wherein the actuation apparatus comprises: (i) an electromechanical tilt actuator configured to change an angle of elevation of the at least one of the plurality of antenna elements; and (ii) an azimuth actuator configured to change an azimuth of at least one of a) the at least one of the plurality of antenna elements individually, or b) the antenna array as a whole.

12. (Original)	The computerized premises apparatus of Claim 11, wherein the computerized premises apparatus comprises a CBRS (Citizen Broadband radio Service)-Compliant FWA (fixed wireless access) device that is capable of data communication with the 3GPP compliant eNB (eNodeB) or gNB (gNodeB) via at least one CBRS band carrier frequency 
13. (Canceled)
14. (Original)	The computerized apparatus of Claim 11, wherein the at least one computer program is further configured to, when executed on digital processing apparatus, cause the computerized premises apparatus to transmit the determined performance data to a network-based computerized process via the at least one communication channel; and
wherein the causation of the analysis of at least a portion of the determined performance data to determine a first configuration for the antenna system comprises causing the network based computerized process to perform an algorithmic analysis of at least the transmitted determined performance data to enable generation of command data to be used by the controller apparatus after receipt of the command data by the computerized premises apparatus from the network-based process. 
15. (Currently amended)  A computer readable apparatus for use in a fixed wireless apparatus disposed at a user premises, the computer readable apparatus comprising a non-transitory storage medium configured to store one or more computer programs, the one or more computer programs configured to, when executed on a processing apparatus of the fixed wireless apparatus:
cause a controller apparatus of the fixed wireless apparatus to execute a training plan, the training plan causing at least one antenna element of the fixed wireless device to implement an adjustment to at least one of a transmit or receive beam configuration or position; 
 and
[[and]] utilize the obtained data to generate output data indicative of at least one of radio frequency (RF) signal strength or wireless data channel performance as a function of the adjustment. 

16. (Original)  The computer readable apparatus of Claim 15, wherein the controller apparatus comprises a closed-loop system, and the one or more computer programs are further configured to, when executed on a processing apparatus of the fixed wireless apparatus, utilize at least a portion of the output data to generate feedback data for provision to the controller apparatus during post-provisioning operation of the fixed wireless apparatus, the feedback data configured to enable the controller apparatus to dynamically adjust the at least one antenna element in order to maintain or achieve a desired level of performance for the at least one wireless channel autonomously without service personnel intervention.
 17. (Original)  The computer readable apparatus of Claim 15, wherein: 
the training plan comprises adjustment of at least one of azimuth or elevation of the at least one antenna element in increments to a plurality of respective different positions over a period of time; and 
the obtainment of data relating to at least one wireless channel of the fixed wireless apparatus data from a monitoring process operative to execute on the fixed wireless apparatus, the obtained data relating to at least a first time period before and a second time period after the 
18. (Original)   The computer readable apparatus of Claim 15, wherein: 
the training plan comprises adjustment of at least one of azimuth or elevation of the at least one antenna element in increments to a plurality of respective different positions over a period of time; and 
the obtainment of data relating to at least one wireless channel of the fixed wireless apparatus data from a monitoring process operative to execute on the fixed wireless apparatus, the obtained data relating to at least a first time period before and a second time period after the adjustment, comprises obtaining data relating to radio frequency signal strength within a prescribed frequency band for each of the plurality of respective different positions.
19. (Original)	The computer readable apparatus of Claim 18, wherein the utilization of the obtained data to generate output data indicative of at least one of radio frequency (RF) signal strength or wireless data channel performance as a function of the adjustment comprises generation of an RF heat map data structure, the heat map data structure configured to enable correlation of at least one of azimuth or elevation of the at least one antenna element to a local maximum in RF signal strength for signals emanated from at least one wireless base station within wireless range of the fixed wireless apparatus.
20. (Previously presented)	The computerized method of Claim 1, further comprising: 
transmitting at least a portion of the generated control data to a network computerized process of the managed wireless network that is in data communication with the controller apparatus; and 

21. (Previously presented)	The computerized method of Claim 22, wherein: 
the network computerized process comprises at least one of a CU (Controller Unit) or DU (Distributed Unit) of a 5G NR (Fifth Generation New Radio) gNB (g Node B) apparatus configured to utilize at least one of NR-U (New Radio – Unlicensed) or CBRS (Citizens Broadband Radio Service) radio frequency spectrum; and 
the transmitting comprises transmitting the at least portion of the generated data using the at least one radio frequency spectrum. 

22. (Currently amended)	A method of optimizing of an antenna configuration of a fixed wireless access (FWA) device 
obtaining first channel performance data relating to at least one wireless channel between the FWA device and a first base station; 
determining that one or more other FWA devices which may impact performance of the at least one wireless channel have been installed subsequent to the obtaining of the channel performance data; 
based at least on the determining, causing obtaining second channel performance data relating to at least one wireless channel; and 
utilizing at least a portion of the obtained second channel performance data to optimize a configuration of least one antenna of the FWA device at least with respect to the one or more other FWA devices.  

23. (Previously presented)	The method of Claim 22, wherein: 
the steps of obtaining, determining, causing and utilizing are each performed by the FWA device; and 
the method further comprises receiving data generated by the network computerized process and relating to the optimizing via a wireless channel so that the FWA device can configure the at least one antenna configuration based thereon. 
24. (Previously presented)	The method of Claim 23, wherein the determining that one or more other FWA devices which may impact performance of the at least one wireless channel have been installed subsequent to the obtaining of the channel performance data comprises obtaining data from a network computerized process in data communication with a service provider database comprising data on FWA device installations within one or more geographic areas. 
25. (Previously presented)	The method of Claim 22, wherein: 
the steps of obtaining, determining, causing and utilizing are each performed by a network computerized process in data communication with the FWA device; and 
the method further comprises causing transmitting of data generated by the network computerized process and relating to the optimizing to the FWA device over a wireless channel so that the FWA device can configure the at least one antenna configuration based thereon. 
26. (Previously presented)	The method of Claim 22, wherein the utilizing at least a portion of the obtained second channel performance data to optimize a configuration of at least one antenna comprises utilizing the at least portion of the obtained second channel performance 
27. (Previously presented)	The method of Claim 26, further comprising utilizing at least a portion of the obtained second channel performance data to determine at least a transmit power reduction for at least one of (i) the FWA device, or (ii) one or more of the other FWA devices.
28. (New)	The method of Claim 22, wherein: 
the optimizing of the antenna configuration of the FWA device comprises optimizing an antenna configuration of a CBRS (Citizens Broadband Radio Service) compliant FWA device; and
radio frequency (RF) signals associated with the at least one wireless channel are transmitted within a frequency range between 3.550 and 3.70 GHz inclusive between the FWA device and the first base station, the first base station comprising a CBRS compliant CBSD (Citizens Broadband Radio Service Device).


Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 11, 15, 22 the prior art of record, specifically (US 10531309) teaches A computerized method for optimizing an antenna configuration of a fixed wireless device operated in a wireless network, the computerized method comprising:

However, none of the prior art cited alone or in combination provides the motivation to teach; utilizing at least a portion of the obtained data to optimize at least one antenna configuration of the fixed wireless device, the utilizing comprises generating control data for use by at least a controller apparatus of the fixed wireless device, the controller apparatus comprising a closed-loop system; wherein: the fixed wireless device comprises a CBRS (Citizens Broadband Radio Service) compliant fixed wireless access (FWA) device; and radio frequency (RF) signals associated with the at least one channel are transmitted within a frequency range between 3.550 and 3.70 GHz inclusive between the fixed wireless device and the at least one base station, the at least one base station comprising a CBRS compliant CBSD (Citizens Broadband radio Service Device). 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-2, 4-12 and 14-28 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Gao, Congming, et al. "Exploiting parallelism in I/O scheduling for access conflict minimization in flash-based solid state drives." 2014 30th Symposium on Mass Storage Systems and Technologies (MSST). IEEE, 2014: provides: Solid state drives (SSDs) have been widely .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641